Citation Nr: 1531708	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating greater than 50 percent for sleep apnea with bronchial asthma, to include the question of whether separate ratings for sleep apnea and bronchial asthma are warranted.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1998.
      
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which he RO recharacterized the Veteran's previously service-connected bronchial asthma to include sleep apnea and increased the disability rating for the Veteran's now combined respiratory disorders to 50 percent, effective October 21, 2005.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating and effective date. assigned for the award of service connection for sleep apnea .  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007. 

Notably, while the Veteran's February 2007 NOD included an allegation of clear and unmistakable error (CUE) in the December 2006 rating decision (notice of which was received by the Veteran in January 2007), the Board notes that only previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  However, the December 2006 rating decision is not final; rather, it is the rating decision that is currently on appeal.  As the December 2006 rating decision is not final, and there can be no valid claim of CUE in that decision.  Hence, there is no CUE claim currently on appeal.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the hearing, the Veteran withdrew from appeal the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea.

In February 2015, the Board formally dismissed the appeal as to the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea, and  remanded the increased rating claim on appeal to the RO, via the Appeals Management Center (AMC), for additional development and consideration. In April 2015, the AMC issued a supplemental statement of the case (SSOC) reflecting continued denial of the claim. Notably, the April 2015 SSOC included the issue of entitlement to an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea.  However, i the inclusion of this issue was in error, as the Board dismissed this matter in  February 2015 and there is no indication that such claim has been raised again.  

This appeal has been  processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided.  

2.   The Veteran's sleep apnea and bronchial asthma have been assigned a single 50 percent disability in accordance with the regulation setting forth the criteria for evaluating respiratory disorders, to include sleep apnea and bronchial asthma, which does not authorize separate ratings for such disabilities.

3.  The Veteran's sleep apnea has required the use of a CPAP (continuous positive airway pressure) machine, however, has not resulted in any respiratory failure, carbon dioxide retention, or cor pulmonale; nor has it required tracheostomy.  

4.  The Veteran has been able to demonstrate pulmonary function that includes FEV-1 that is 79.9 percent of predicted value prior to medication, and 82.1 percent of predicted value after taking medication, and, FEV-1/FVC that is 97.4 percent of predicted value prior to medication, and 97.4 percent of predicted value after taking medication; moreover, he has not required monthly follow-up visits with a physician for asthma exacerbations or required the use of corticosteroids.

5.  The schedular criteria are adequate to evaluate the disability under consideration at all pertinent points, and no TDIU due to sleep to sleep apnea with bronchial asthma has been expressly or implicitly raised.


CONCLUSIONS OF LAW

1.  Separate disability ratings for sleep apnea and bronchial asthma are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.96, 4.97, DCs 6602-6847 (2014).

2.  The criteria for a disability rating greater than 50 percent for sleep apnea with bronchial asthma are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, DCs 6602-6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Initially, the Board points out that, with regard to the question of whether the Veteran is entitled to separate disability ratings for service-connected sleep apnea and bronchial asthma, in the present case, the facts are not in dispute.  Moreover, resolution of the issue on appeal is dependent wholly on interpretation of the controlling  regulatory authority  Accordingly, VCAA's duties to notify and assist are not applicable.   See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

As regards the underlying matter of entitlement to a higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With regard to the increased rating issue decided below, in a March 2009 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a higher rating for his sleep apnea with bronchial asthma, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

To the extent the March 2009 notice pertinent to the claim for an increased rating was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the July 2012 and April 2015 SSOCs after the issuance of the March 2009 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the higher rating claim on appeal.    Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to evaluate the disability under consideration..  The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal is the transcript of the July 2014 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Veteran was provided an opportunity to set forth his contentions during the July 2014 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with provisions of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned  identified the issues on appeal-which included an increased rating for sleep apnea with bronchial asthma Pertinent to this issue, information was solicited regarding the current severity of the Veteran's sleep apnea/bronchial asthma.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the submission of specific, additional evidence was not explicitly suggested, the hearing discussion revealed the need for further development, as directed in the February 2015 remand.  Under these circumstances, nothing gave rise to the possibility that existing, pertinent evidence had been overlooked.
The Board also finds that the AOJ has complied with the prior Board remand instructions, to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with ).  In response to the February 2015 Board remand, the AOJ issued a notice letter in February 2015, soliciting additional evidence from the Veteran and informing him of the criteria for a higher rating.  The AOJ also afforded the Veteran VA examinations for his sleep apnea and bronchial asthma in March 2015, and obtained VA treatment records dated since January 2013.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

By way of history, the Veteran filed an initial claim for service connection for a pulmonary condition in May 1998.  By rating decision dated in December 1998, the RO granted service connection for bronchial asthma and assigned an initial 30 percent disability rating effective May 1, 1998 pursuant to the criteria under 38 C.F.R. § 4.97, DC 6602 (bronchial asthma). 

In March 2003, the Veteran filed a claim for service connection for sleep apnea secondary to asthma.  This was denied by rating decision in September 2003.  The Veteran submitted another claim for service connection for sleep apnea secondary to asthma in October 2005 and, by rating decision dated in December 2006, the RO, effectively, granted service connection for bronchial asthma.  Significantly, the RO did not assign a new and separate disability rating for the Veteran's sleep apnea, but rather, rated the newly service-connected sleep apnea together with the previously service-connected bronchial asthma via a single 50 percent disability rating assigned under DC 6847, effective October 21, 2005 pursuant to 38 C.F.R. § 4.96(a) (disabilities rated under DCs 6600 through 6817 and disabilities rated under DCs 6822 through 6847 are not to be combined).

The Veteran argues on appeal that he is entitled to separate disability ratings for his service-connected sleep apnea and bronchial asthma.  The Veteran's primary arguments and assertions are expressed in his February 2007 NOD and July 2014 hearing testimony.  Significantly, during the July 2014 Board hearing, the Veteran testified that he experienced asthma attacks two to three times per month.  He testified that he took Albuterol during an asthma attack but took Symbicort twice a day for maintenance.  He also indicated that he cannot use a CPAP machine when he has issues with his asthma.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with the possibility that different ratings for distinct periods of time might be assignable.

First addressing the assertion that separate ratings for sleep apnea and bronchial asthma are assignable, 38 C.F.R. § 4.96 states that "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  The regulatory language continues that, in instances where there are two disabilities falling under the foregoing restriction, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96(a) (emphasis added).

Initially, the Board notes that absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'"  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).

Mindful of the foregoing, as highlighted by the Board in its emphasis of the word "and" as used in the language of 38 C.F.R. § 4.96(a), the regulation states in the conjunctive that, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  Hence, a plain reading of the language under 38 C.F.R. § 4.96(a) gives no indication of any alteration or limitation of the express language quoted above.  

Careful analysis of the language of 38 C.F.R. § 4.96(a) and the rating criteria of DCs 6600 through 6847 reveals that in stating that "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," VA did not intend to prohibit the assignment of separate disability ratings for conditions that are each rated under DCs 6600 through 6817, and, are each rated under 6822 through 6847, as the Veteran appears to suggest.  The simple explanation for the reason that VA did not state more simply in 38 C.F.R. § 4.96(a) that ratings under DCs 6600 through 6847 may not be combined is that the diagnostic codes excluded in the phrase "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847" are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations for a disability rated under one of the excluded diagnostic codes and a disability rated under 6600 through 6817 or 6822 through 6847, would not amount to impermissible pyramiding.  See C.F.R. § 4.14 (2014) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability); Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720, 46,727 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  As both asthma and obstructive sleep apnea are both necessarily manifested by lung or pleural involvement, separate ratings are prohibited by 38 C.F.R. § 4.96(a). 

The Veteran argues that the manifestations of sleep apnea and asthma are not duplicative or overlapping; hence, he appears to be arguing that the assignment of separate disability ratings for each would not constitute "pyramiding," which is forbidden under 38 CFR 4.14.  In that regard, the Veteran makes the distinction that sleep apnea is a caused by obstructive factors, results in disruption of his breathing during sleep, and is alleviated by use of a CPAP machine; whereas his asthma results from exposure to allergens, irritants, and physical exertion, thus resulting in a contraction of the bronchi, and is treated by inhalers and anti-inflammatory medications.  In sum, the Veteran appears to be arguing that since the two disabilities are the result of distinct medical etiologies and present symptoms that do not overlap, he is entitled to separate disability ratings for each disability.

To the extent that the Veteran has asserted that the assignment of separate disability ratings under DCs 6602 and 6847 would not amount to impermissible pyramiding because sleep apnea and asthma present with distinct manifestations, such argument is unavailing.  The Board recognizes that the evidence of record supports a finding that sleep apnea and asthma present distinct manifestations.  That notwithstanding, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for asthma and obstructive sleep apnea.

Also, in support of his claim, he has submitted a copy of a Board decision dated in April 2006, which awarded separate ratings for service-connected asthma and sleep apnea.  However, decisions of the Board are non-precedential. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  They are considered binding only with regard to the specific case decided.  Id.  

The Board is sympathetic to the Veteran's assertions.  Nonetheless, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to conclude that separate disability ratings for the Veteran's sleep apnea and asthma may not be assigned.  In this regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling legal authority.    See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As, noted, as the governing legal authority does not authorize the separate ratings the Veteran urges the Board to assign, this argument is without legal merit.  See .  Sabonis, 6 Vet. App. at  429-30.

The Board next turns to the question of whether any higher disability rating is assignable for the combined disability at issue under any potentially applicable criteria.

Under DC 6847, sleep apnea that requires the use of a breathing assistance device such as a CPAP machine warrants the assignment of a 50 percent disability rating.  Where sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires a tracheotomy, a maximum 100 percent disability rating is assigned.

DC 6602 provides for a 60 percent disability rating where bronchial asthma has been productive of pulmonary function which includes FEV-1 values that are 40 to 55 percent of predicted values, or; FEV-1/FVC values that are 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent disability rating is appropriate where asthma has been productive of FEV-1 values that are less than 40 percent of predicted values, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immune-suppressive medications.

The relevant evidence includes VA examination reports dated in June 2011 and March 2015.  

During the June 2011 VA contract examination, the Veteran reported a history of sleep apnea since 1998.  The sleep apnea was diagnosed by sleep study at La Jolla VA.  He had trouble staying awake during the daytime hours due to his sleep apnea condition which occurred occasionally.  The sleep apnea affected daytime function by causing daytime somnolence.  For the sleep apnea, treatment included a CPAP machine.  The Veteran's overall functional impairment was described as "daytime somnolence."  

With regard to the asthma, the Veteran reported a history of asthma since 1991.  Over the past 13 years the Veteran had, reportedly, gained 35 pounds.  Due to his respiratory condition, he experienced a cough with purulent sputum, orthopnea and shortness of breath after walking one mile or walking uphill or upstairs.  He did not experience a loss of appetite, hemoptysis and a daily cough with blood tinged sputum.  He reported experiencing asthmatic attacks two to three times per year.  He also reported that he contracted infection easily from his respiratory condition, which required antibiotics periodically one time per year, each time lasting for two weeks.  When he has an infection, he requires bed rest and treatment by a physician one time per year, each time lasting for one to two weeks.  He had no episodes of respiratory failure requiring respiration assistance from a machine.  He was using Asmanex MDI (metered-dose inhaler) daily with good response.  There were no reported side effects.  Treatment also included Albuterol MDI as needed with good response.  There had been no side effects.  In addition, treatment has included Dulera MDI with a good response.  There were no reported side effects.  The Veteran did not require the usage of outpatient oxygen therapy.  Additionally the Veteran reported experiencing lung infections once a year lasting one to two weeks.  The Veteran's overall functional impairment was described as impairment of sports and walking.

Physical examination of the chest and lungs was normal.  There was no evidence of tenderness on palpation.  Breath sounds are symmetric and there were no rhonchi, rales or wheezes.  Expiratory phase was within normal limits.

Pulmonary function testing (PFT) was completed with good effort and revealed the following:  84 percent (FVC liters) and 81 percent (FEV1), both before bronchodilator.  FEV1/FVC was 79.4 and, according to the examiner, this more accurately reflected the severity of the condition.  The post-bronchodilator tests was not performed because the pre-bronchodilator test was within normal limits.  There was no discrepancy between the PFT findings and the clinical examination.  A DLCL was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner continued a diagnosis of sleep apnea with a subjective factor of daytime somnolence and an objective factor of use of a CPAP.  The examiner also continued a diagnosis of bronchial asthma (active) with a subjective factor of symptoms of shortness of breath and an objective factor of the Veteran using multiple inhaler medications and PFTs showing borderline obstruction.  It was noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  

The examiner also wrote that asthma and sleep apnea require separate treatments:  The Veteran requires the use of asthma inhalers for his asthma, while he requires the use of CPAP for his sleep apnea.  The separate treatments address separate pathophysiology:  The inhalers calm and dilate the inflamed lower airways, while the CPAP supports the integrity of the upper airways.  Asthma and sleep apnea have distinct presentations:  Typically, asthma presents with the Veteran's complaints of wheezing and shortness of breath.  On the other hand, sleep apnea typically presents
with the Veteran's complaints of daytime somnolence.  In summary, the asthma and sleep apnea are two distinct disabilities. 
In connection with the March 2015 VA sleep apnea examination, the examiner reviewed the Veteran's VA treatment records and continued a diagnosis of sleep apnea (beginning in 2002).  The Veteran reported that he uses CPAP every night unless he is having an asthma exacerbation. Reports improvement in daytime somnolence and even his nasal allergies..  It was noted that the Veteran did not use continuous medication for the control of his sleep disorder and that he did not require the use of a breathing assistance device.  However, the Veteran did use a CPAP machine.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms attributable to sleep apnea.  It was noted that a sleep study had been performed in September 2002.  The examiner wrote that the Veteran's sleep apnea did not impact his ability to work.  

In connection with  the March 2015 VA respiratory examination, the examiner reviewed the Veteran's VA treatment records and continued a diagnosis of asthma (beginning in 1991).  It was noted that the Veteran took Advair twice a day and Ventolin once per week but that his condition did not require the use of oral or parenteral corticosteroid medication.  The Veteran's asthma required the use of inhaled medication, specifically inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily.  The Veteran asthma did not require the use of oral bronchodilators but did require the use of antibiotics.  Specifically, it was noted that the Veteran used Amoxicillin for a cough that lasted for a month but that it resolved without sequelae.  The Veteran did not require outpatient oxygen therapy for his respiratory condition.  It was noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran also denied any physician visits for required care of exacerbations.  There were no scars or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his asthma.  


Pulmonary function testing revealed the following results: 

Pre-bronchodilator:
Post-bronchodilator, in indicated
FVC:  80.7 percent predicted
FVC:  82.6 percent predicted
FEV-1:  79.9 percent predicted
FEV-1:  82.1 percent predicted
FEV-1/FVC:  97.4 percent
FEV1-FVC:  97.4 percent

DLCO:  126.4 percent predicted

Significantly, the examiner noted that the test result which most accurately reflected the Veteran's level of disability based on the Veteran's asthma was FEV-1.  It was noted that the Veteran did not have multiple respiratory conditions and exercise capacity testing had not been performed.  There were no other significant diagnostic test findings and/or results.  The examiner wrote that the Veteran's respiratory condition did not impact the Veteran's ability to work.  

The evidence shows that the Veteran's obstructive sleep apnea has required the ongoing use of a CPAP machine; however, has not resulted in any respiratory failure, carbon dioxide retention, or cor pulmonale.  As such, the criteria for a disability rating higher than 50 percent under DC 6847 have not been met. 

Similarly, PFT results have revealed respiratory performance that is well above that contemplated under DC 6602 for the assignment of a 60 percent or 100 percent disability rating.  As above, a 60 percent rating under DC 6602 requires FEV-1 values that are 40 to 55 percent of predicted values, or; FEV-1/FVC values that are 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  PFT in March 2015 revealed an FEV-1 that is 79.9 percent of predicted value prior to medication, and 82.1 percent of predicted value after taking medication, and, FEV-1/FVC that is 97.4 percent of predicted value prior to medication, and 97.4 percent of predicted value after taking medication.

Further, there is no evidence in the record that the Veteran's asthma has necessitated monthly follow-up visits with a physician for exacerbations or even intermittent use of corticosteroids.  Significantly, during the March 2015 asthma examination, the Veteran denied any asthma attacks with episodes of respiratory failure in the past 12 months and also denied any physician visits for required care of exacerbations.  Accordingly, the criteria for a disability rating higher than 50 percent under DC 6602 also have not been met.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath, 1 Vet. App. 589.  In doing so, based on the predominant symptoms shown in the record, the Board does not see other rating criteria that may be applied to the Veteran's sleep apnea with asthma.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's sleep apnea with bronchial asthma been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2007 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the evidence does not present an exceptional disability picture that renders inadequate the available schedular ratings under DCs 6602 or  6847 for the Veteran's sleep apnea with bronchial asthma.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, ratings higher than the 50 percent disability rating already assigned are available under the applicable rating criteria, but the Veteran's disability has not been productive of such manifestations.  As such, it cannot be said that the available schedular ratings for the Veteran's disability are inadequate.

Thus, in this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected sleep apnea with bronchial asthma at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the matter herein  decided only involves evaluation of a single disability.  As the Board has fully considered the symptoms/impairment associated with the Veteran's sleep apnea with bronchial asthma during the time frame under consideration, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore a component of the claim for an increased rating.  However, in this case, no claim of entitlement to a TDIU due to sleep to sleep apnea with bronchial asthma has been expressly or implicitly raised.  In this regard, the evidence shows that the Veteran has remained employed, and there is no assertion or suggestion of actual or effective unemployability-much less, due to service-connected respiratory disability.  Under these circumstances, the Board finds that a TDIU claim has not been raised in conjunction with the current claim for increase, and need not be addressed.   

For all the foregoing reasons, the Board finds that there is no basis for assignment of separate ratings for, or staged rating of the Veteran's sleep apnea with bronchial asthma pursuant to Hart (cited above), and that the claim on appeal must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of compensable rating for the disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

The claim for an increased disability rating greater than 50 percent for sleep apnea with bronchial asthma, to include the question of whether separate ratings for sleep apnea and bronchial asthma are warranted, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


